                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MICHAEL BENNETT,
       Plaintiff,                                       NO. 3:18-cv-517

               v.                                       (JUDGE CAPUTO)
 PRIMECARE MEDICAL INC., et al.,
       Defendants.
                                           ORDER
      NOW, this 5th day of February, 2020, upon review of the Report and
Recommendation of Magistrate Judge Carlson (Doc. 63) for plain error or manifest
injustice, IT IS HEREBY ORDERED that:
      (1)     The Report and Recommendation (Doc. 63) is ADOPTED.
      (2)     Defendants’ Summary Judgment Motions (Docs. 43 and 46) are
              GRANTED.1
      (3)     Judgment is ENTERED in favor of Defendants and AGAINST Plaintiff
              on all claims.
      (4)     The Clerk of Court is directed to mark the case as CLOSED.


                                                       /s/ A. Richard Caputo
                                                       A. Richard Caputo
                                                       United States District Judge




  1

  As explained by Magistrate Judge Carlson, the action could also be dismissed for failure
  to prosecute in accordance with Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d
  Cir. 1984).
